COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Ricardo Estrada v. The State of Texas

Appellate case number:   01-13-00650-CR

Trial court case number: 67751

Trial court:             239th District Court of Brazoria County

       On May 6, 2014, we entered an order abating this appeal and directing the trial court to
provide a written judgment reflecting its oral pronouncements for count one of appellant’s
conviction. See TEX. CODE CRIM. PRO. art. 42.01. The supplemental clerk’s record filed on May
8, 2014 contains the requested written judgment. Accordingly, we REINSTATE this case on the
Court’s active docket.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court

Date: May13, 2014